            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 1 of 12




 1 PAUL J. ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS
 6 & FRANKEL LLP
   990 Marsh Road
 7
   Menlo Park, CA 94025
 8 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
 9
   Attorneys for Plaintiff
10 FINJAN, INC.

11

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                  SAN FRANCISCO DIVISION
16

17
     FINJAN, INC., a Delaware Corporation,    Case No.: 3:17-cv-05659-WHA
18
                  Plaintiff,                  PLAINTIFF FINJAN, INC.’S OPPOSITION
19                                            TO JUNIPER’S MOTION FOR JUDGMENT
            v.                                AS A MATTER OF LAW
20

21 JUNIPER NETWORKS, INC., a Delaware
   Corporation,
22
                Defendant.
23

24

25

26

27

28
     ____________________________________________________________________________________
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                   Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 2 of 12




 1 I.       INTRODUCTION
 2          Finjan, Inc. (“Finjan”) presented more than sufficient evidence at trial to support its
 3 infringement, notice and damages claims, including sworn testimony of Finjan’s CEO and Finjan’s

 4 Director of Business Development, the deposition testimony of several employees of Juniper

 5 Networks, Inc. (“Juniper”), the Accused Products’ source code, numerous Finjan and Juniper

 6 documents, and testimony of highly reputable expert witnesses. Finjan established that it has sufficient

 7 facts to support infringement and a jury’s award of a reasonable royalty for Juniper’s infringement

 8 under 35 U.S.C. § 271(a) for Juniper’s use, sale, and offer for sale of (1) the SRX with SkyATP and
 9 (2) SkyATP by itself (“Accused Products”). When all reasonable inferences are drawn in Finjan’s

10 favor, the Court should deny Juniper’s motion for judgment as a matter of law (“Motion”). 1

11 II.      DAMAGES
12          Finjan presented substantial evidence so the jury can determine a reasonable royalty. In
13 addition to relevant factual information regarding the Accused Products and how they functioned,

14 Finjan had substantial testimony regarding the significant benefits of the patented technology,

15 including the benefits to Juniper. This included the testimony of Finjan’s expert witnesses, the

16 inventor of the ‘494 Patent and Finjan and Juniper’s employees. Finjan provided evidence and

17 testimony regarding (1) relevant facts surrounding the hypothetical negotiation, including the

18 considerations of both parties, (2) several different methods to calculate a royalty base, based upon

19 Juniper’s use, offer for sale and sales of the Accused Products, (3) different methods to apply a royalty

20 rate, (4) the significant technical advantages and pioneering nature of the patented technology at issue,

21 and (5) factual evidence in Juniper’s confidential documents that will permit the fact finder to tie

22 Juniper’s infringement to the footprint of the invention, i.e., apportion the royalty base to the footprint

23 of the invention.

24

25

26
     1
    Finjan incorporates by reference the arguments and evidence set forth in its (i) Motion for Judgment
27 as a Matter of Law Pursuant to Fed. R. Civ. P. 50(a) (Dkt. No. 323).

28
                                                         1
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 3 of 12




 1          A.      Finjan’s Apportionment
 2          Contrary to Juniper’s assertions, Finjan presented evidence and testimony regarding
 3 “apportionment.” Under Federal Circuit precedent, apportionment is not limited to specific

 4 methodologies, i.e. the jury can apportion either the rate or base, because flexibility is required to

 5 determine fact-dependent damages. Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp.,

 6 LLC, 879 F.3d 1332, 1348 (Fed. Cir. 2018) (“We have held that apportionment can be addressed in a

 7 variety of ways, including “by careful selection of the royalty base to reflect the value added by the

 8 patented feature [or] ... by adjustment of the royalty rate so as to discount the value of a product’s non-
 9 patented features; or by a combination thereof.”)(citing Ericsson, Inc. v. D–Link Sys., Inc., 773 F.3d

10 1201, 1226 (Fed. Cir. 2014).

11          Finjan presented several different methods to apportion. For example, Finjan presented Mr.
12 Icasiano’s testimony regarding how Juniper’s infringement of SkyATP is tied to the footprint of the

13 invention based on how many scans sent to Sky ATP relate to the specific accused functionality of

14 SkyATP, i.e. dynamic analysis, through the patent expiration date of January 2017. See, e.g., Ex. 498

15 at 24:5-33:19 (Testimony of Mr. Icasiano that 40% of SkyATP files are sent for dynamic analysis, i.e.,

16 sandboxed); see also Trial Exhibit 88 at 514137, 514169 (Juniper presentation showing that over

17 500,000 files scanned in one week, 31% of those files processed are attributed to the infringing

18 technology and that the components of SkyATP are Cache Lookup, Anti-Virus Scanning, Static

19 Analysis and Dynamic Analysis). Additionally, Dr. Cole testified and identified the specific infringing

20 functionality in SkyATP as Static and Dynamic Analysis. See Trial Tr. at 428:11-429:25.

21          Juniper’s assertion that Finjan should have apportioned the components of SkyATP shown at
22 Dkt. 323 at 3 (Juniper’s Motion) is misplaced. Finjan’s base of 10 million files are sent to Sky ATP.

23 40% of these files are dynamically analyzed in Sky ATP, according to Mr. Icasiano. As Dr. Cole

24 explained, there is a malware inspection pipeline that analyzes each of the files. See Trial Tr. at vol. 3

25 at 428:11-429:25 (explaining the components of the malware inspection pipeline). The 40% of all files

26 sent to Sky ATP only accounts for a portion of those files that are scanned using the infringing

27

28
                                                         2
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
             Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 4 of 12




 1 technology, i.e., the dynamic analysis. It does not include static analysis, which is also infringing. As

 2 a result, the 40% apportionment is conservative and does not capture all the infringement.

 3          Juniper’s argument that a multitude non-infringing features and functionality are somehow
 4 included in Finjan’s damages is a red herring. As stated above, Finjan is only accounting for the 10

 5 million files that are sent to Sky ATP, which Sky ATP scans. Finjan is not including any files that get

 6 blocked from the SRX based on C&C, compromised hosts, GeoIP, whitelists and blacklists. Finjan is

 7 not capturing files that are blocked. Furthermore, Finjan is not including the web user interface, which

 8 utilizes the results database and therefore could be part of the infringing use, but is not captured within
 9 the 10 million files that are scanned that makes up the royalty base. Also, Finjan played deposition

10 testimony of Mr. Chandra Nagarajan, who is responsible for the team developing Sky ATP, and

11 identified the sending and scanning of files as the “key component of Sky ATP.” Nagarajan Depo.

12 12:24-13:19.

13          Finally, the current apportionment is nothing like the Federal Circuit determination in the
14 Finjan v. Blue Coat case where the Federal Circuit found that the infringing functionality of DRTR

15 included non-infringing functionality. 879 F.3d 1299, 1310 (Fed. Cir. 2018). Here, Finjan is not

16 seeking to capture all the infringing functionality because it is only seeking to capture the files sent for

17 dynamic analysis. Thus, Finjan has removed all non-infringing functionality and even some infringing

18 functionality (i.e., the static analysis) in its overly aggressive apportionment of 40%. Moreover,

19 Juniper does not claim that the dynamic analysis contains non-patented technology. See Dkt 323 at 3

20 (identifying alleged non patented features of Sky ATP, not dynamic analysis). Thus, Finjan provided

21 sufficient facts for apportioning Juniper’s infringing use of the patented technology for Sky ATP.

22          With respect to the SRX, the 10 million scans and 40% apportionment only captures Sky ATP,
23 or, at the very least, only captures the files scanning relationship between SRX and Sky ATP. Thus,

24 the jury has sufficient evidence to apportion the infringing revenues of SRX and Sky ATP, including

25 through apportionment of the revenues based on number of files SRX sends to Sky ATP, and the

26 profits gained from those infringing sales.

27

28
                                                         3
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                   Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 5 of 12




 1          Finally, Finjan provided sufficient evidence regarding the substantial benefits to Juniper and its
 2 customers through the sale, use and offer for sale of the accused products. Finjan’s technical experts,

 3 Dr. Cole and Dr. Bims, identified the significant benefits and novelty of the patented technology, and

 4 Finjan provided the jury with the testimony of Juniper’s witnesses regarding its extensive use and need

 5 for the patented technology, including the number of customers, the volume of units for the accused

 6 products and the extensive use of the infringing technology by Juniper and its customers. Trial Tr. at

 7 225:19-239:5 (Testimony of Dr. Bims) and Trial Exhibit 496 (Nagarajan Testimony identifying need

 8 for SkyATP). Given Juniper’s substantial benefit received from its infringing use, Finjan further
 9 substantiates that Finjan’s apportionment is conservative.

10          B.     Finjan’s Royalty Base
11          Finjan presented testimony and facts regarding how to calculate an appropriate royalty base for
12 the Accused Products, including the revenues and number of units/licenses/enrollments tied to the

13 infringing sales, the use of the patented invention through the number of files processed and number of

14 Juniper’s customers for the Accused Products. See Trial Exhibits 88, 490, 494, 499 at 23:14-53:08

15 (Testimony of Ms. Gupta, Juniper’s Senior Financial Director regarding the revenues associated with

16 SRX and SkyATP and number of infringing units/enrollments), Exhibit 496 at 53:17-61:10 (Testimony

17 of Mr. Nagarajan, Juniper’s Senior Director in the Security Business Group regarding 10 million scans

18 analyzed by SkyATP a month and the number of customers for Sky ATP was between 300-500), Ex.

19 58 (Sky Advanced Threat Prevention Administration Guide at 116-117 showing between 200-100,000

20 files processed per day for Premium Licenses and 25-5000 files processed per day with free

21 enrollment), Ex. 498 at 53:09-53:16 (Testimony of Mr. Icasiano, Juniper’s Manager of the DevOps

22 team for SkyATP, regarding number of SRX devices with free enrollments); Trial Tr. at 471:19-473:9,

23 525:9-527:5 (Dr. Cole’s Testimony regarding 535,000 files processed in seven days). Thus, contrary

24 to Juniper’s claim, Finjan’s evidence above provides an identification of several appropriate royalty

25 bases, including (1) for sales, the infringing sales based on the revenues of the Accused Products and

26 (2) for use, the use based on the number of units and enrollments/licenses for of the Accused Products

27 and use based on the number of files processed.

28
                                                        4
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 6 of 12




 1          While Juniper questions the veracity of its own witness, it provides no citation for its claim that
 2 Ms. Gupta’s testimony is not limited to the accused products because she admits that the revenues

 3 recited are tied to the Accused Products. See, e.g. Exhibit 499 at 23:15-21 (“My understanding of this

 4 document is that it contains information about SRX units on which the free Sky ATP license was

 5 enabled.”). As such, the cases that Juniper cites are irrelevant because Juniper’s Senior Financial

 6 Director confirmed that the revenues in the record are for the Accused Products and not any non-

 7 accused products.

 8          C.      Finjan Presented Substantial Evidence to Support a Royalty Rate
 9          Finjan provided substantial evidence regarding Finjan’s licensing practices, Finjan’s general
10 approach to licensing and history, Finjan’s licensing rates, including the 8 and 16% royalty rates

11 applied total revenues, an $8 per user rate and 32 cents per scan rate, Finjan’s licensing discussions

12 with Juniper and the relevant damages period, provisions in Finjan’s licenses regarding triggering

13 events for additional royalties, including the testimony of Finjan’s CEO. See Trial Tr. at 244:13-

14 333:22. Juniper’s citation to Finjan v. Blue Coat is misplaced because that case is nothing like this

15 case. Here, Finjan’s CEO provided substantial evidence that substantiating the economic and

16 technological comparability for using the $8 per user and 32 cents per scan rate. Trial Tr. (Hartstein)

17 at 269:6-270:13, 271:7-19, 274:23-276:7, 308:15-309:9, 330:21-333:22 (discussing Finjan’s 8% on

18 total software sales and 16% on total hardware sales starting points); Trial Tr. (Hartstein) at 270:14-

19 271:6 (describing basis for $8 per user rate); Trial Tr. (Hartstein) at 271:20-273:24 (describing basis of

20 32 cents per scan rate).

21 III.     FINJAN PROVIDED NOTICE TO JUNIPER OF ITS INFRINGEMENT
22          Finjan presented substantial evidence to support that it provided Juniper with notice under 35
23 U.S.C. § 287. First, Finjan provided unrebutted testimony from Mr. John Garland confirming that he

24 gave Juniper notice in November 2015 of the ‘494 Patent and the Accused Products, including

25 Juniper’s Sky ATP (which Mr. Garland referred to as Juniper’s Advanced Malware module, which was

26 Juinper’s description of Sky ATP in its press release Trial Exh. 91), next generation firewall, and SRX

27 Series, and introduced as a trial exhibit a transcript of this recorded call between Finjan and Juniper.

28
                                                         5
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 7 of 12




 1 See e.g. Trial Tr. 553:24-554:10; 557:23-24; 559:13-560:13; 567:6-11; 561:21-562:10; Trial Exhibit

 2 256 at John – 10:53 (“Mr. Garland: And there’s a newer one, one you haven’t seen before. 86777494.

 3 Mr. Coonan: Okay. All right. And that’s significant because it’s – is it – is it a continuation? Mr.

 4 Garland: I don’t know. I don’t know. It’s reads on your advanced malware modules.”); id. at 5:01

 5 (“Yes, so I mean the products that we’re focused on is the – the SRX Series, including the virtual

 6 firewall, and – ”); id. at John 05:12 (“Because that's what the patents have led us to, I mean there's new

 7 security products, and so we don't think -- you know, really with your Junos operating system. But it

 8 looks like some of the modules that are supported in those products and the Next Generation firewall,
 9 which is your UTM, your antivirus, and your web filtering are three modules that we think about using

10 three new patents.”); id. at 3:55 (“Okay. So I mean we have identified patents. We have identified

11 products . . .”); Trial Exhibit 257 (audio recording of call with same testimony). Finjan introduced

12 evidence that Juniper refers to its advanced malware module as Sky ATP, including a Juniper in its

13 press release. Trial Tr. at 551:22-553:19; Trial Ex. 91 (“Juniper Network Unveils Advanced Anti-

14 Malware Cloud Service”). Finjan introduced evidence, including Juniper documents and the testimony

15 of Juniper’s engineer, Chandra Nagarajan, that its next generation firewall is Sky ATP. Trial Exhibit

16 496 (Nagarajan Trial Testimony at 35:20-36:1) (“Q. Why was Sky ATP developed? A. So in the – in

17 the NG firewall, one of the – one of the firewall components of an NG firewall is advanced threat

18 protection. And in order to – to get that functionality in an NG firewall, we started developing Sky

19 ATP.”); Trial Exhibit 17.

20          Finjan’s notice does not need to be written, so long as it otherwise meets the requirements of
21 notifying Juniper that its products infringe the ‘494 Patent. See, e.g., Minks v. Polaris Indus., Inc., 546

22 F.3d 1364, 1376 (Fed. Cir. 2008). The Federal Circuit has explicitly stated that there are no specific

23 form requirements for this notice, and stated that “[a]lthough there are numerous possible variations in

24 form and content, the purpose of the actual notice requirement is met when the recipient is notified,

25 with sufficient specificity, that the patent holder believes that the recipient of the notice may be an

26 infringer.” SRI Int'l, Inc. v. Advanced Tech. Labs., Inc., 127 F.3d 1462, 1470 (Fed. Cir. 1997); cited by

27 Mosaid Techs. Inc. v. Samsung Elecs. Co., 362 F. Supp. 2d 526, 555–56 (D.N.J. 2005) (“Actual notice

28
                                                         6
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 8 of 12




 1 can take many forms, including sending a potential infringer a letter that charges a particular product

 2 with infringement of a specific patent or filing a patent infringement action.).

 3          Finjan introduced legally sufficient evidence that it provided constructive notice of the ‘494
 4 Patent by marking its Vital Security mobile application – which is Finjan’s product that practiced the

 5 ‘494 Patent – in October or November 2016. Finjan introduced the testimony of its CEO, Mr. Philip

 6 Harstein, that Finjan marked its Gen3 Vital Security application with the ‘494 Patent as of its release in

 7 October or November 2016. Trial Tr. at 265:5-8 (“Q. For an earlier version of this mobile application,

 8 did Finjan identify the '494 patent in connection with it? A. We did. So specifically I mentioned Vital
 9 Security. It was in our Gen3 product that used the '494.”); 259:3-261:11; 324:3-15; 265:10-266:2

10 (website marking). Finjan also introduced as a trial exhibit a document from the Google Play Store

11 where customers can purchase Finjan’s Gen3 Vital Security product that identifies the ‘494 Patent.

12 Trial Ex. 372; Trial Tr. at 261:4-11 (Q. I'd like you to take a look at what we've marked as Trial

13 Exhibit 372, and it may also be in your book there. Could you just briefly describe what this is? A.

14 Yeah. That is basically the bibliographical information that you would see when you go to the Google

15 Play Store. It has a description of the product. You can see the logo. You can see the name. And in that

16 description you also see the '494 patent listed.”); id. at 260:20-266:2. Juniper produced no evidence

17 whatsoever that Finjan failed to substantially mark all of its own products with the ‘494 Patent.

18 Juniper produced no evidence at all, let alone legally sufficient evidence, of any Finjan product that

19 embodies the ‘494 Patent that Finjan failed to mark with the ‘494 Patent.

20          Finjan presented legally sufficient evidence that it complied with all statutory marking
21 methods, which includes the America Invents Act amendment that allows virtual marking. See 35

22 U.S.C. § 287(a) (setting forth that patentees can give notice to the public by “fixing thereon the word

23 ‘patent’ or the abbreviation ‘pat.’, together with the number of patent with an address of a posting on

24 the Internet, accessible to the public without charge for accessing the address, that associates the

25 patented article with the number of the patent.”); Public Law 112-29, September 16, 2011 (Leahy-

26 Smith America Invents Act); Philippi-Hagenbuch, Inc. v. W. Tech. Servs. Int’l, Inc., No. 12-1099,

27 2015 WL 5725248, at *2 (C.D. Ill. Sept. 30, 2015) (“Notice can be either constructive, by marking the

28
                                                        7
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 9 of 12




 1 article with the patent number or the address of a website that provides the patent number, or actual.”).

 2 Juniper cites inapposite case law that addresses the marking of physical products. Stryker Corp. v.

 3 Intermedics Orthopedics, Inc., 891 F. Supp. 751, 820 (E.D.N.Y. 1995), aff'd, 96 F.3d 1409 (Fed. Cir.

 4 1996) (addressing marking of hip implants).

 5          Second, Juniper failed to produce any evidence that Finjan’s licensees are required to mark
 6 their products with the ‘494 Patent and did not even enter into evidence a single Finjan license. Finjan

 7 presented unrebutted testimony from Mr. Hartstein that none of Finjan’s licenses contain a marking

 8 requirement. Trial Tr. at 319:5-7 (Q. You don't believe that any of Finjan's licenses have marking
 9 provisions; correct? A. That is my understanding, that our agreements do not.”). Juniper did not

10 establish that Finjan’s licenses mentioned at trial were during the life of the ‘494 Patent. Juniper did

11 not introduce a single one of Finjan’s licenses or provide any testimony regarding the specific

12 requirements of any license. Juniper’s citation to a trial exhibit introduced in Finjan’s case-in-chief,

13 and not during Mr. Hartstein’s direct or cross examination (but rather during the cross-examination of

14 Finjan’s infringement expert, Dr. Cole), regarding out-of-court statements made during an IPR

15 proceeding and trial testimony regarding Finjan’s belief that its licensees practice any of Finjan’s

16 “patents,” which Mr. Hartstein testified includes over 18 patents in the United States alone and

17 approximately “less than 50” patents worldwide (Trial Tr. at 330:12-20), is not legally sufficient

18 evidence that would allow a reasonable jury to conclude that Finjan’s licensees practiced the ‘494

19 Patent during the life of the ‘494 Patent, were required to mark their products with the ‘494 Patent or

20 that Finjan failed to provide constructive notice of the ‘494 Patent. Unlike the facts in U.S. Ethernet

21 Innovations, LLC v. Acer, Inc., where there was disputed evidence that third-parties actually used

22 premade components that practiced the patents, here Juniper produced no evidence that its licensees’

23 products practice the ‘494 Patent. No. C 10-3724 CW, 2013 WL 4456161, at *5 (N.D. Cal. Aug. 16,

24 2013) (“[defendants] contend that the evidence shows that IBM did not simply sell the premade

25 components but instead used them to make its Licensed Products and then sold the completed item”).

26

27

28
                                                        8
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                  Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
            Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 10 of 12




 1 IV.      LITERAL INFRINGEMENT OF THE ‘494 PATENT
 2          Finjan presented substantial evidence, including expert testimony from Dr. Cole, Dr. Bims, that
 3 Juniper is liable for literal infringement of Claim 10 of U.S. Patent No. 6,154,844 (“‘494 Patent”). See

 4 generally Trial Tr. Trial Tr. 367:14-394:11; 426:16-478:5; and the following Trial Exhibits 1, 52, 57,

 5 65, 74, 78, 79, 88, 92, 94, 99, 382, and 399. Dr. Cole provided testimony and citations to exhibits

 6 relating to the technology of the ‘494 Patent, the technical advantages and benefits to Juniper and its

 7 products, the usage and functionality of the Accused Products and confirmed the specifics of how the

 8 Accused Products meet the claim limitation, such that the Accused Products have a database,
 9 consistent with the parties’ agreement of the construction of that term. To support his opinion Dr. Cole

10 relied upon Mr. Nagarajan (Juniper’s Senior Director in the Security Business Group), Mr. Icasiano

11 (Juniper’s Manager of the DevOps Team for SkyATP), Trial Exhibits 22, 23, his review of Juniper’s

12 source code, the ‘494 Patent, and the Court’s claim construction.

13          Dr. Cole provided substantial evidence that the Accused Products have a database manager
14 under the parties’ stipulation of the construction of “database.” Both parties agree that the construction

15 of “database” is “a collection of interrelated data organized according to a database schema to serve

16 one or more applications (Dkt. No. 126 at 6). Finjan provided substantial evidence that Juniper’s

17 Accused Products include a “database” as used in Claim 10 of the ‘494 Patent because ResultsDB

18 stores the results of the analysis from static and dynamic analysis. Trial Tr. 367:14-394:11; 426:16-

19 478:5; Trial Ex. 78 at (Page 20); Trial Ex. 94 at (Page 10), (Page 11); Trial Ex. 99 at 115; Trial Ex 92

20 at (Page 20) (Page 32); Ex 99 (Page 8); Ex 399 at (Page 36); Ex 65 at (Page 1); Ex 99 at 78; Ex 99 at

21 297. In fact, Juniper’s expert witness, Dr. Rubin, admitted that ResultsDB include a schema that is

22 applied to how the data is organized in the ResultsDB. For example, Dr. Rubin also readily admitted

23 that the data stored in the ResultsDB is organized according to a JSON schema. Trial Tr. at 783:21-23.

24 This cannot reasonably be disputed, as this schema is even evident in the source code of the

25 ResultsDB. Trial Ex. 99 at 115; Ex 99 at (Page 8); Ex 99 at 78; Ex 99 at 297. Furthermore, Dr. Rubin

26 also admits that even if only the DynamoDB was considered in insolation, this component of Sky ATP

27 still includes a “key schema” that allows the data to be accessed. Trial Tr. 786:10-16. Dr. Rubin did

28
                                                        9
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                 Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
           Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 11 of 12




 1 not prove his case otherwise and did not know of, a single Juniper document that described the

 2 ResultsDB, or even the DyanmoDB or S3 components, as “schema-less.” Trial Tr. 711:12-798:4.

 3 Given this failure of proof, Juniper’s motion must be denied.

 4          Furthermore, even if the Juniper sub-construction for “database schema” of “a description of a
 5 database to a database management system (DBMS) in the language provided by the DMBS” was

 6 adopted, Finjan also established that the ResultsDB is organized according to its JSON format. Trial

 7 Tr. 457:6-458:1; 461:21-462:14; 463:10-464:2. Juniper argument that certain components are

 8 “written” in the Python programming language is a complete red herring, as this construction states
 9 nothing about the programming language the database must be written. Instead, this construction only

10 states the “language provided by the DBMS,” which can be any language that can be used describing

11 the database to the database manager. Dr. Cole provided testimony showing that this was met, because

12 Juniper uses its own JSON format as the language to interface with the ResultsDB. Trial Tr. 457:6-

13 458:1; 461:21-462:14; 463:10-464:2; 486:8-487:8; Trial Ex. 99 at115; Ex 99 (Page 8); Ex 99 at 78; Ex

14 99 at 297; Trial Ex. 65 at (Page 3). As stated in Juniper’s documents, this is a strict schema enforced

15 on the data that is stored in the ResultsDB. Trial Ex. 65 at (Page 3). As such, Juniper’s argument that

16 Finjan did not provide sufficient evidence that Juniper meets the “database” element in the claim is

17 incorrect.

18 V.       CONCLUSION
19          For the foregoing reasons, Finjan respectfully requests that the Court deny Juniper’s Motion for
20 Judgment as a Matter of Law at the Close of Finjan’s case.

21 ///

22 ///

23 ///

24

25

26

27

28
                                                       10
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                                Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
         Case 3:17-cv-05659-WHA Document 325 Filed 12/13/18 Page 12 of 12



                                            Respectfully submitted,
 1

 2 Dated: December 13, 2018           By:     /s/ Paul J. Andre
                                            Paul J. Andre (State Bar No. 196585)
 3                                          Lisa Kobialka (State Bar No. 191404)
                                            James Hannah (State Bar No. 237978)
 4                                          Kristopher Kastens (State Bar No. 254797)
 5                                          KRAMER LEVIN NAFTALIS
                                             & FRANKEL LLP
 6                                          990 Marsh Road
                                            Menlo Park, CA 94025
 7                                          Telephone: (650) 752-1700
                                            Facsimile: (650) 752-1800
 8                                          pandre@kramerlevin.com
 9                                          lkobialka@kramerlevin.com
                                            jhannah@kramerlevin.com
10                                          kkastens@kramerlevin.com

11                                          Attorneys for Plaintiff
                                            FINJAN, INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            11
     FINJAN, INC.’S OPPOSITION TO JUNIPER’S                      Case No.: 3:17-cv-05659-WHA
     MOTION FOR JUDGMENT AS A MATTER OF LAW
